Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “each module comprises at least one component; two adjacent modules among the plurality of modules are detachably coupled mechanically and electrically; housings of the plurality of modules are connected to form a housing of the electronic device; the first module comprises a mainboard; and the second module comprises a battery, wherein one of the two adjacent modules is provided with a groove slide rail, and the other module is provided with a convex slot slide rail” “wherein the convex slot slide rail is inserted into the groove slide rail from an end of the groove slide rail and is engaged with the groove slide rail to connect the two adjacent modules: or, the convex slot slide rail slides out from the end of the groove slide rail and is separated from the groove slide rail to separate the two adjacent modules, wherein the groove slide rail is provided with an elastic piece, and the convex slot slide rail is provided a clamping slot matched with the elastic piece, and when the convex slot slide rail is inserted into the groove slide rail from the end of the groove slide rail, the elastic piece is engaged with the clamping slot, such that the convex slot slide rail is engaged with the groove slide rail” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, how many modules are claimed is unclear. Most important is not all the housings are the same. It’s unclear how can they form a housing of the electronic device. Examiner suggest applicant to clarify the following:
What are the two adjacent modules?
What are the plurality of modules other than the adjacent modules?
In Claim 8, the limitations “a first electrical contact and a second electrical contact are disposed on the inner side of the convex slot slide rail and the inner side of the groove slide rail respectively; and when the convex slot slide rail is engaged with the groove slide rail, the first electrical contact and the second electrical contact are electrically connected, so that the component connected to the first electrical contact and the component connected to the second electrical contact are electrically connected” are not supported by the drawing/SPEC. Because the claim 1 is rejected under 112 as discussed above, the claim 8 is also unclear based on the rejection of claim 1. On the other hand, the “ a first electrical contact and a second electrical contact are disposed on the inner side of the convex slot slide rail and the inner side of the groove slide rail respectively” are not supported in the drawing and the claim 1. Therefore, Examiner request Application to clarify in the next response. For the purpose of the examination, this limitation will be read as “a first electrical contact and a second electrical contact are disposed on the convex slot slide rail and the groove slide rail respectively; and when the convex slot slide rail is engaged with the groove slide rail, the first electrical contact and the second electrical contact are electrically connected, so that the component connected to the first electrical contact and the component connected to the second electrical contact are electrically connected”.
The above claimed groove slide rail and a convex slot slide rail are not found in the elected embodiment. If these limitations are belong to non-elected embodiment, this claim should be withdrawn from consideration. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hui (US 20150036273 A1) in view of and further in view of Sjostedt (US 20110280653 A1)
Regarding claim 1, Hui disclosed An electronic device, (abstract; fig 1-11) comprising a plurality of modules including a first module and a second module (at least fig 1-3), wherein each module comprises at least one component (at least fig 1, paragraph [43]-[47]); two adjacent modules among the plurality of modules are detachably coupled mechanically and electrically (paragraph [56]-[60]); housings of the plurality of modules are connected to form a housing of the electronic device (at least fig 1-3); the first module comprises a mainboard (at least fig 1, paragraph [43]-[47]); and the second module comprises a battery (at least fig 1, paragraph [43]-[47]), wherein one of the two adjacent modules is provided with a groove slide rail, and the other module is provided with a convex slot slide rail (at least fig 3; Examiner consider one end is a groove slide rail and the other is a convex slot slide rail), wherein the convex slot slide rail is inserted into the groove slide rail from an end of the groove slide rail and is engaged with the groove slide rail to connect the two adjacent modules (at least fig 3) or, the convex slot slide rail slides out from the end of the groove slide rail and is separated from the groove slide rail to separate the two adjacent modules (at least fig 3).
Examiner’s note: 
Rail: a structure or object that impedes free movement (https://www.thefreedictionary.com/rail)
Hui lacks teaching: wherein the groove slide rail is provided with an elastic piece, and the convex slot slide rail is provided a clamping slot matched with the elastic piece, and when the convex slot slide rail is inserted into the groove slide rail from the end of the 
Sjostedt teaches an engagement structure for a connector comprising: a first rail is provided with an elastic piece, and the second rail is provided a clamping slot matched with the elastic piece, and when the first rail is inserted into the rail from the end of the rail, the elastic , piece is engaged with the clamping slot (at least fig 8, fig 20, fig 33-35, fig 37). 
Examiner’ note: Examiner consider the piece/structure provided elastic force to secure these two parts is the elastic piece. The structure receives the elastic piece with notch/slot, Examiner consider as a clamping slot. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (elastic piece engages with a clamping slot) and modify to previous discussed structure (modified the elastic piece and a clamping slot to the Hui’s groove slide rail and the convex slot slide rail with changing shape/size to maintain Hui’s connector shape) so as to have (Hui in view of Sjostedt): the groove slide rail (discussed in Hui modified with Sjostedt) is provided with an elastic piece (modified by Sjostedt), and the convex slot slide rail (discussed in Hui modified with Sjostedt) is provided a clamping slot matched with the elastic piece (modified by Sjostedt), and when the convex slot slide rail is inserted into the groove slide rail from the end of the groove slide rail (discussed in Hui modified with Sjostedt), the elastic piece (modified by Sjostedt) is engaged with the clamping slot (modified by Sjostedt), such that the convex slot slide rail is engaged with the groove slide rail (discussed in Hui modified with Sjostedt).
The motivation to modify the previous discussed structure with the current feature is to further secure the device and avoid from the modules separated from each other.
Regarding claim 5, modified Hui further disclosed the elastic piece has a same shape as the clamping slot 2U.S. Pat. Appl. Ser. No. 16798773Attorney Ref. No.: 19SG1F5493-US-BF1902386US(at least Sjostedt’s fig 8, fig 20, fig 33-35, fig 37).  The modified Hui lacks teaching the elastic piece has a same size  as the clamping slot. It would have been an obvious matter of design choice to have the elastic piece has a same size  as the clamping slot, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature is to improve the engagement between elastic piece and the clamping slot and/or better secure the device. 
Regarding claim 8 (see also above 112 rejection), modified Hui further disclosed a first electrical contact and a second electrical contact are disposed on the inner side of the convex slot slide rail and the inner side of the groove slide rail respectively (at least fig 3c, fig 4; the contact on the top module side is located on the inner side of the device; the contact on the bottom module side is located on the inner side of a housing which can be even closed/covered); and when the convex slot slide rail is engaged with the groove slide rail, the first electrical contact and the second electrical contact are electrically connected, so that the component connected to the first electrical contact and the component connected to the second electrical contact are electrically connected (paragraph [56]-[60]).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Based on the above distinguishing technical features, on one hand, by the engagement between the elastic piece in the groove slide rail and the clamping slot in the convex slot slide rail, the groove slide rail and the convex slot slide rail can be engaged, and further the two adjacent modules are fixedly connected, thereby enhancing the connecting reliability of the two adjacent modules and preventing the two adjacent modules from separation; on the other hand, the detachable connection between adjacent modules allows users to freely replace a certain component of the electronic device, without replacing the entire electronic device, thereby reducing hardware costs.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841